 



Exhibit 10.18

DESCRIPTION OF MANAGEMENT INCENTIVE PLAN. The Management Incentive Plan is an
annual cash bonus incentive plan that is recommended by the TFB’s Compensation
Committee and approved by the TFB’s Board of Directors. TFB’s Compensation
Committee determines the Chief Executive Officer’s and other executive officers’
incentive compensation based on each executive officer’s achievement of his or
her individual performance objectives established at the beginning of each
fiscal year, as well as the TFB’s performance as measured by the corporate
objectives also established at the beginning of each fiscal year. These
objectives reflect a commitment to maintaining a strong incentive compensation
plan that is directly related to maximizing long-term shareholder value, and are
generally tied to measurements directly relating to corporate strategic
objectives (eg. net income and satisfactory regulatory examination results).
Following each year-end, TFB’s Compensation Committee evaluates each executive
officer’s performance during that year with respect to the individual
performance objectives and the corporate objectives. TFB pays the cash incentive
compensation awards in the January of the year following the year of evaluation.

